Appeal from a decision and award of the Workmen’s Compensation Board. Claimant suffered an injury to both of his hands while operating an automatic punch machine on August 3, 1955. This injury totally disabled him from that date to July 6, 1956. The problem in the case is whether there is substantial evidence that total disability continued from July 6, 1956 to February 28, 1957 as the board has found. We are of opinion that the record *741as developed does not sustain the finding of such continuance. On July 5, 195(1 an examination as made by a board physician who reported that claimant then had “ partial disability ”. He was examined on November 15, 1956 by another board physician who reported “ marked partial disability ”. A physician who was directing efforts at claimant’s rehabilitation reported on August 2, 1956 a program to “regain” the use of hands and shoulders and described a condition of limitation and restriction; but in neither this nor in two subsequent reports on October 10 and November 30 did this physician say that claimant was totally disabled. In view of the unequivocal medical reports of partial disability in the same period, the board could not on this record find continued total disablement merely because it existed before July G, 1956. Decision and award reversed, with costs to the appellants against respondent Workmen’s Compensation Board and the claim remitted for further consideration. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.